       Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                AT KANSAS CITY, KANSAS

                                                 )
                                                 )
PHILLIP ULRICH,                                  )            Case No.:
                                                 )
                        Plaintiff,               )
v.                                               )
                                                 )
OLATHE SUBARU, LLC,                              )
                                                 )
Please Serve:                                    )
William J. George                                )
130 North Fir                                    )
Olathe, KS 66061                                 )
                                                 )
                        Defendant.               )


                                           COMPLAINT
       Phillip Ulrich, for his Complaint against Olathe Subaru, LLC, (“Olathe Subaru”) alleges

the following:


                                               Parties


       1.        Ulrich is a citizen of the United States and a resident of Johnson County, Kansas.

       2.        Upon information and belief, Defendant Olathe Subaru is a Kansas Limited Lia-

bility Corporation authorized to do work in the state of Kansas.


                                          Nature of Action


       3.        This action seeks redress for disability discrimination and retaliation in violation

of the Americans with Disabilities Act, 42 U.S.C. Ch. 126 §12101, et seq. (“ADA”); and age

discrimination in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C.

§621, et seq. (“ADEA”).
        Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 2 of 9




                                         Jurisdictional Basis

        4.       This Court has primary jurisdiction over the ADA and ADEA claims, pursuant to

28 U.S.C. §1331.

        5.       Defendant Olathe Subaru is located within this district. Accordingly, as the acts

complained of herein took place within this District, the venue is proper in this district under 28

U.S.C. §1391.

                          Administrative remedies have been exhausted

        6.       Ulrich incorporates by reference the above paragraphs as though set forth sepa-

rately herein.

        7.       Ulrich filed a Charge of Discrimination (No. 563-2020-00319) with the U.S.

Equal Employment Opportunity Commission (EEOC), for disability discrimination on October

3, 2019. Ulrich was issued Notices of his Right to Sue on March 31, 2020. This complaint has

been filed within 90 days of receipt of each. See, documents attached hereto.

        8.       Accordingly, Ulrich has met all administrative prerequisites prior to filing this ac-

tion.


                                   Facts Common to All Counts


        9.       Ulrich began working for Olathe Subaru in 2017 as the general sales manager.

        10.      On or about January 11, 2019, he suffered a stroke while at work. The following

day he suffered a larger stroke and was taken to the hospital to receive medical treatment.

        11.      As a result, he was gone from Olathe Subaru for approximately 30 days.

        12.      Upon his return, Ulrich did not receive his regular commission check for Febru-

ary. He was informed by Mandra Green, that Tony Oddo told her not to issue Ulrich his check.



                                                   2
         Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 3 of 9




         13.   Upon information and belief, other employees, who had not suffered from a

stroke, received their regular commission checks.

         14.   Following his stroke, Ulrich was ordered to undergo physical therapy three days a

week.

         15.   Ulrich made best efforts to schedule these appointments around his regular work-

ing hours. To that end, Ulrich’s therapist wanted to see him three times per week initially, but, in

May, at Mr. Oddo’s request, to two times per week, so Ulrich would be “more available for

work”.

         16.   Shockingly, just months after his stroke and despite having record sales for the

year, William “Bill” George and Mr. Oddo told Ulrich his position (general sales manager of the

dealership) was being eliminated.

         17.   Upon information and belief, Mr. Oddo was given Ulrich’s position. Mr. Oddo is

younger than Ulrich, and, upon information and belief, has not suffered from a stroke.

         18.   During his tenure with Olathe Subaru, Ulrich never received any coaching, coun-

seling, verbal or written reprimands. Indeed, by all accounts, he was a hardworking and well-

liked employee.

         19.   Accordingly, it is reasonable to infer that Olathe Subaru discriminated against Ul-

rich because of his age, because of his disability, perceived disability or a record of disability

and/or retaliated against him for his engagement in protected activity.


                                        COUNT I
     Violation of the Americans with Disabilities Act, 42 U.S.C. Ch. 126 §12101, et seq.
                                Disability Discrimination


         20.   Ulrich realleges and incorporates all preceding paragraphs.

         21.   Olathe Subaru was an employer for purposes of the ADA.

                                                 3
       Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 4 of 9




       22.     Ulrich was an employee of Olathe Subaru for the purposes of the ADA.

       23.     Ulrich was disabled for purposes of the ADA.

       24.     Ulrich had a record of being disabled for purposes of the ADA.

       25.     Olathe Subaru regarded Ulrich as being disabled for purposes of the ADA.

       26.     Olathe Subaru terminated Ulrich because he was disabled, had a record of being

disabled or because it regarded him as disabled.

       27.     The adverse employment actions alleged above directly and proximately caused

Ulrich to suffer damages, including lost wages, lost benefits, garden variety emotional distress,

humiliation, intimidation, embarrassment and frustration.

       28.     The persons who terminated Ulrich were agents of Olathe Subaru who were act-

ing in the court and scope of their agency with Olathe Subaru or acted with express authority

from Olathe Subaru.

       29.     Olathe Subaru, through its agents or employees, acted outrageously by engaging

in discriminatory practices with malice or reckless indifference to Ulrich’s federally protected

rights. Olathe Subaru is therefore liable for punitive damages in an amount sufficient to punish

Olathe Subaru and to deter it and other employers from engaging in similar conduct.

       WHEREFORE, Ulrich prays for judgment against Olathe Subaru on Count I of his Com-

plaint, for a finding that he was been subjected to unlawful discrimination in violation of 42

U.S.C. §12101, et seq.; for compensatory and punitive damages; equitable relief; costs expended;

reasonable attorneys’ fees provided by 42 U.S.C §2000e-5(k); and for such other and further re-

lief the Court deems just and proper.




                                       COUNT II
     Violation of the Americans with Disabilities Act, 42 U.S.C. Ch. 126 §12101, et seq.

                                                   4
       Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 5 of 9




                                           Retaliation


       30.     Ulrich realleges and incorporates all preceding paragraphs.

       31.     Ulrich engaged in protected activity by seeking workplace accommodations to ac-

commodate his disability.

       32.     Olathe Subaru retaliated against Ulrich by terminating his employment.

       33.     That materially adverse acts alleged above directly and proximately caused Ulrich

to suffer damages, including lost wages, lost benefits, garden variety emotional distress, humilia-

tion, intimidation embarrassment and frustration.

       34.     Olathe Subaru’s retaliation against Ulrich was done with malice and reckless in-

difference to Ulrich’s federal protected rights. Olathe Subaru is therefore liable for punitive

damages in an amount sufficient to punish Olathe Subaru and to deter it and other employers

from engaging in similar conduct.

       WHEREFORE, Ulrich prays for judgment against Olathe Subaru on Count II of his

Complaint, for a finding that he was been subjected to unlawful discrimination in violation of 42

U.S.C. §12101, et seq.; for compensatory and punitive damages; equitable relief; costs expended;

reasonable attorneys’ fees provided by 42 U.S.C §2000e-5(k); and for such other and further re-

lief the Court deems just and proper.


                                         COUNT III
  Violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621, et seq.
                                          (“ADEA”)
                                      Age Discrimination
      35.     Ulrich realleges and incorporates all preceding paragraphs.

       36.     Ulrich was 59 years old when he learned of his termination.

       37.     Ulrich is within the class of persons protected by 29 U.S.C. 621, et seq.



                                                5
       Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 6 of 9




       38.     At all times material, Ulrich is entitled to the rights and protections provided un-

der the ADEA.

       39.     Olathe Subaru discriminated against Ulrich on the basis of his age in violation of

the ADEA.

       40.     Olathe Subaru, by and through its officers, employees and agents, engaged in a

continuing pattern and practice of discrimination against or disparate treatment of plaintiff based

upon plaintiff’s age, ultimately terminating Ulrich.

       41.     The materially adverse acts alleged above directly and proximately caused Ulrich

to suffer damages, including lost wages, lost benefits, garden variety emotional distress, humilia-

tion, intimidation embarrassment and frustration.

       42.     Olathe Subaru’s treatment of Ulrich was done with malice and reckless indiffer-

ence to Ulrich’s federal protected rights. Olathe Subaru is therefore liable for punitive damages

in an amount sufficient to punish Olathe Subaru and to deter it and other employers from engag-

ing in similar conduct.

       WHEREFORE, Ulrich prays for judgment against Olathe Subaru on Count III of his

Complaint, for a finding that he was been subjected to unlawful discrimination in violation of the

ADEA; for compensatory and punitive damages; equitable relief; costs expended; reasonable

attorneys’ fees provided by 29 U.S.C §§262(b) and 216(b); and for such other and further relief

the Court deems just and proper.




                                                 6
      Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 7 of 9




                                Jury Demand and Place of Trial

       Ulrich respectfully requests a trial by jury on all issues so triable in Kansas City, Kansas.

                                  Designation of Place of Trial
       Ulrich respectfully requests that trial in this matter be held at the Robert J. Dole Court-

house, 500 State Avenue, Kansas City, Kansas 66101.




                                                 7
Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 8 of 9




                                HKM EMPLOYMENT ATTORNEYS LLP

                                /s/ John J. Ziegelmeyer III
                                John J. Ziegelmeyer III     KS No. 23003
                                Brad K. Thoenen             KS No. 24479
                                1501 Westport Road
                                Kansas City, Missouri 64111
                                Tel: 816.875.3332
                                jziegelmeyer@hkm.com
                                bthoenen@hkm.com
                                www.hkm.com

                                ATTORNEYS FOR PLAINTIFF




                               8
Case 2:20-cv-02195-DDC-GEB Document 1 Filed 04/14/20 Page 9 of 9




                               9
